Citation Nr: 1438906	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-31 019	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to service connection for glaucoma, hearing loss, and tinnitus.

The RO subsequently denied entitlement to service connection for left lower extremity neuropathy, the Veteran filed a notice of disagreement, and the RO issued a May 2013 statement of the case; however, the Veteran has not filed a substantive appeal.  The Board therefore does not have jurisdiction over this issue.  38 C.F.R. § 20.200 (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal).  Similarly, in March 2013, the RO denied entitlement to service connection for the knees, and in a May 2014 decision in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless files, found the Veteran not competent to handle the disbursement of funds, but the Veteran has not appealed these decisions.  Therefore, these issues are not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of the denial of the claims listed on the title page, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


